Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with John Mattingly on 05/05/21.
4.	The application has been amended as follows: 

Claim 1, lines 28-31: upon determining the first neutron flux ratio of of the insertion selection control rods exceeds a predetermined neutron flux ratio, generating a rod insertion block signal for the one insertion selection control rod.

Claim 8: The control rod operation monitoring method according to claim 7, wherein after the one insertion selection control rod is blocked from being inserted into the core, all the control rods are urgently inserted into the core. 

Claims 5 and 12-17: CANCELLED

Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 08/11/20 , has been reconsidered in view of the allowability of claims to the elected The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/11/20 is partially withdrawn.  Claims 8 and 9, directed to species B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5 and 12-17, directed to Inventions II and III remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
6.	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
7.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: the closest prior art is described at [0005-9] of the instant specification. The closest prior art does not suggest the recited averaging and ratio operations and the comparison of the output of the recited operations to a setpoint.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646